DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-21 are currently pending and examined herein.  
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2022 has been entered.
The following Office Action is in response to Applicant’s communication dated 06/01/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Claim Objections
Claims 14-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Pan et al.
	Claims 1-10, 13 and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015, of record).
	Regarding claim 1, Pan teaches a method comprising: 
providing a plurality of double-stranded template nucleic acids originating from a sample obtained from a subject, wherein the double-stranded template nucleic acids comprise a population of sizes similar to or identical to the sizes present in the subject; (e.g. para. [0160]); 
ligating a universal adapter to both ends and both strands of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising template nucleic acids flanked by the universal adapter, wherein the universal adapter comprises a region of double stranded nucleic acid (e.g. para. [0161]);
and amplifying the plurality of adapter-template- adapter molecules with a first universal primer and a second universal primer to result in amplified adapter-template- adapter molecules (e.g. para. [0165]); 
removing at least a portion of the universal adapter from both ends of the amplified adapter-template- adapter molecules to result in removed universal adapters and a plurality of regenerated template nucleic acids (reDNAs), wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes present in the subject (e.g. para. [0167]).
Regarding claim 2, Pan teaches wherein the double-stranded template nucleic acids comprise cell free DNA (cfDNA) (e.g. para. [0311]; “For example, the methods can be used to analyze the DNA or cells in the peripheral blood”).
Regarding claim 3, Pan teaches wherein the subject is a pregnant human, and wherein the double-stranded template nucleic acids comprise a mixture of fetal and maternal nucleic acids (e.g. para. [0311]; “prenatal detection” and para. [0309]).
Regarding claim 4, Pan teaches wherein the sample comprises cfDNA (e.g. para. [0311]).
Regarding claim 5, Pan teaches wherein the fetus comprises a genetic condition (e.g. para. [0311]; “diagnoses of genetic diseases” and para. [0309]).
Regarding claim 6, Pan teaches wherein the genetic condition is an aneuploidy (e.g. para. [0014]).
Regarding claim 7, Pan teaches wherein the subject is suspected of having a neoplasm (e.g. para. [0312]; “wherein the genomic DNA is isolated from cell obtained from the subject that are suspected of being cancerous”).
Regarding claim 8, Pan teaches wherein the sample comprises circulating tumor DNA and cell free normal DNA (e.g. para. [0311-0312]; peripheral blood taken from a subject suspected to have cancer would contain ctDNA and cf normal DNA.
Regarding claim 9, Pan teaches the method of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site, and the removing comprises exposing the amplified adaptor-template-adaptor molecules to a restriction endonuclease and cleaving the adaptor-template-adaptor molecules to result in removed universal adaptors and a plurality of reDNAs (e.g. para. [0167]).
Regarding claim 10, Pan teaches the method of claim 9, wherein the cleavage site and the recognition site of the restriction endonuclease are separate (e.g. see para. [0167]; Type IIS endonuclease”). 
Regarding claim 13, Pan teaches a composition comprising the adaptor-template-adaptor molecules of claim 1, wherein the universal adaptor comprises a restriction endonuclease recognition site (e.g. paras. [0167]).
Regarding claim 16, Pan teaches a method of using a control in a nucleic acid detection test, comprising: 
a. providing a plurality of regenerated template nucleic acids (reDNAs) using the method of claim 1 (see claim 1 rejection above); 
b. performing a nucleic acid detection test on a test sample and on the reDNAs obtained in step (a) (e.g. para. [0167]; “Illumina HiSeq”); 
c. analyzing results from the nucleic acid detection test using the reDNAs as a control (e.g. para. [0168]; “mapped to the genome by bioinformatics techniques”).
Regarding claim 17, Pan teaches a method comprising performing a nucleic acid detection test on a plurality of regenerated template nucleic acids (reDNAs) obtained using the method of claim 1 (e.g. para. [0167]; “Illumina HiSeq”).

Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. The remarks at pages 7-8 state:
Claims 1, 11, and 21 have been amended to exclude a fragmentation of double-stranded template nucleic acids originating from a sample obtained from a subject before the ligating.
This argument has been carefully considered, but is not persuasive for the following reasons. It is respectfully noted that the claims as amended do not specifically exclude a fragmentation step. The amended claim 1 instead recites; “wherein the double-stranded template nucleic acids comprise a population of sizes similar to or identical to the sizes present in the subject” (emphasis added).  It is well-established that a subject, whether a human, mammal, or other eukaryote or prokaryote do contain double-stranded nucleic acids with size distributions ranging from 100’s to billions of nucleotide base pairs. Therefore, the “sizes present in the subject”, at the end of newly amended claim 1, reasonably comprises double-stranded nucleic acids within in this range. Note that the claim does not require the sequence of the produced reDNAs to be the same or similar as those in the subject, but only that the reDNAs “comprise a population of template molecule of sizes similar or identical to the sizes present in the subject.”  This does not specifically exclude a fragmentation step.  Therefore, if the method begins with human genomic DNA that has been fragmented (e.g. Pan discloses digesting with “one or more non-MSREs”, which comprises hundreds of restriction enzymes) to the size of a cfDNA nucleic acid (typically 100-250bp), then the resulting regenerated template nucleic acids (reDNAs) would be a size that is similar or identical to sizes “present” in the subject. Therefore, the embodiment in Pan anticipates the claims as above.  

The remarks on p. 4 state:
However, due to the first fragmentation step, the adapter-removed templates are smaller in size than the DNA samples originally isolated from the source.

	It is true, the templates are smaller than the samples originally isolated from the source, but this is not what claim 1, 11 and 21 are amended to state. Specifically, claim 21 recites “wherein the double-stranded template nucleic acids comprise a population having a size distribution similar to or identical to the size distribution found in the subject”. This means if a starting template size after fragmentation is, for example, 200bp, and since we can reasonably conclude that the subject has a size distribution that includes 200bp, then it reasonably reads on the claimed invention. It is respectfully noted that the claimed invention does not require that the templates be the same size as the samples originally isolated from the source, as implied in the remarks on p. 4. 
Also, it is noted that the specification does not specifically define “similar”, as such, it is reasonably being interpreted as +/-10%, absent factual evidence to the contrary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Pan et al. and Wilkie
Claims 1-13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015, of record) as applied to claims 1-10, 13 and 16-17 above, and further in view of Wilkie (CVR Bioinformatics, 01/26/2015, of record).
Regarding claim 11, Pan teaches a method, comprising: 
providing a plurality of regenerated template nucleic acids (reDNAs) originating from a sample obtained from a subject wherein the reDNAs comprise a population of template molecules having a size distribution similar to or identical to the size distribution found in the subject, wherein each reDNA is an amplified template, and wherein the reDNAs comprise a population of template molecules of sizes similar to or identical to the sizes observed in the sample from the subject (e.g. paras. [0160-0161] and [0167]); 
ligating a universal adapter to both ends of the template nucleic acids to form a plurality of adapter-template- adapter molecules comprising a template nucleic acid flanked by the universal adapter, wherein the universal adapter (e.g. para. [0163] and [0164]; “two double stranded adaptors, one at each of the original DNA fragment”).
Pan does not teach wherein the adapter comprises (i) a region of double stranded nucleic acid, and (ii) a region of single-stranded non-complementary nucleic acid strands comprising at least one universal primer binding site, thereby producing a sequencing library for determining the sequence of at least a portion of templates.  However, Pan teaches Illumina HiSeq or NGS sequencing per para. [0167].
Wilkie teaches using Illumina y-shaped or “forked adapters” which are used in the methods of Illumina HiSeq or other NGS sequencing technologies and ligated to both ends of short fragments of DNA (e.g. 1st paragraph).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to use the forked adapters taught by Wilkie in Pan’s invention.  One would be motivated to do so because Pan teaches using Illumina HiSeq in para. [0167] and sequencing the amplicons in para. [0168] which would be motivation to use the adapters constructed by Illumina since Pan is suggesting that specific NGS technology.  An ordinary artisan would have a reasonable expectation of success in practicing the invention given Pan and Wilkie utilize the Illumina platform.
Regarding claim 12, Wilkie teaches further comprising: providing a surface comprising a plurality of amplification sites, wherein the amplification sites comprise at least two populations of attached single stranded nuclei acids having a free 3' end, and contacting the surface comprising amplification sites with the plurality of adapter- template- adapter molecules under conditions suitable to produce a plurality of amplification sites that each comprise a clonal population of amplicons from an individual adapter-template- adapter molecule (e.g. first para. “flowcell”).

***
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. 	
Regarding the 103 rejection, applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 102 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Pan et al. and Tynan et al.
Claims 1-13, 16-17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pan et al. (US PGPub US 2015/0368694 A1, published 12/24/2015, of record) as applied to claims 1-10, 13 and 16-17 above, and further in view of Tynan et al. (WO 2018/140521 A1, filed 01/24/2018).
Regarding claim 21, Pan teaches a method comprising: providing a plurality of double-stranded template nucleic acids originating from a sample obtained from a subject, wherein the double-stranded template nucleic acids comprise a population having a size distribution similar to or identical to the size distribution found in the subject (e.g. para. [0160]);
and wherein the double-stranded template nucleic acids comprise a population having a size distribution similar to or identical to the size distribution found in the subject
ligating a universal adaptor to both ends of the template nucleic acids to form a plurality of adaptor-template-adaptor molecules comprising a template nucleic acid flanked by the universal adaptor, wherein the universal adaptor comprises a region of double stranded nucleic acid (e.g. para. [0161]); 
and amplifying, such as by an exponential amplification reaction (e.g. polymerase chain reaction (PCR)), the plurality of adaptor-template-adaptor molecules with a first universal primer and a second universal primer to result in amplified adaptor-template-adaptor molecules (e.g. para. [0165]); 
removing at least a portion of the universal adaptor from both ends of the amplified adaptor-template-adaptor molecules to result in removed universal adaptors and a plurality of regenerated template nucleic acids (reDNAs), wherein the reDNAs comprise a population of template molecules having a size distribution similar to or identical to the size distribution found in the sample from the subject (e.g. para. [0167]).
However, Pan is silent on a sample wherein the subject is a pregnant human, wherein the double-stranded template nucleic acids comprise a mixture of fetal and maternal nucleic acids.
Tynan teaches constructing a sequencing library using a sample obtained from a pregnant human which contains fetal and maternal nucleic acids (e.g. p. 17, last para.), and wherein there is no fragmentation step in preparing the library (e.g. p. 36, last sentence). Tynan also teaches using different adapters for PCR and sequencing, which means it would be advantageous for Tynan to use the adapter trimming taught by Pan in order to remove the PCR adapters to purify the templates before adding the sequencing adapters for sequencing. The samples from Tynan would be similar in size distribution present in the sample because they are not fragmented.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Tynan’s method of library preparation with Pan’s method of adapter removal. One would have been motivated to do so because Pan teaches “Removal of the original adapter sequence can prime the amplified fragments for attachment of sequencing adaptors in a subsequent step” as para. [0167]). The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Pan and Tynan are in the same field of endeavor of library preparation and sequencing.


Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        



/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639